Citation Nr: 1760361	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  14-25 335	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a compensable disability rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Freeman, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to December 1958.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which granted a 10 percent rating for tinnitus and a noncompensable rating for bilateral hearing loss.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran was most recently provided an examination as to his bilateral hearing loss in June 2013, over four years ago.  He has indicated that his hearing has worsened since that time, and has progressed to the point that he requires hearing aids.  In addition, he has difficulty understanding conversation when there is background noise and he has to lean closer to the person speaking.  He also testified that his hearing difficulty makes him overly concerned for his safety because when he is driving he does not hear the emergency sirens until the vehicle comes close to him, thereby preventing him from pulling over in time.  In addition, he testified that his wife complains that he raises the television volume too loud, and he does not hear the doorbell when it rings.  See November 2017 Board hearing transcript.  In light of the Veteran's assertions, a new VA examination is required so that the current nature and severity of the Veteran's service-connected disability may be determined.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In addition, the Veteran testified at the November 2017 Board hearing that he received his hearing aids from the West Los Angeles VA Clinic.  Accordingly, on remand, updated records must be obtained from the West Los Angeles VA Clinic and associated with the record.  See 38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain all outstanding VA treatment records relevant to the matter being remanded, to include from the West Los Angeles VA Clinic, and associate the records with the record.

2. Provide the Veteran with a VA Form 21-4142, Authorization to Disclose Information to VA, and a VA Form 21-4142a, General Release for Medical Provider Information to VA, to identify all relevant treatment from private health care providers.  All attempts to obtain these records must be documented in the record.  The Veteran must be notified of any inability to obtain the requested documents.  Allow for an appropriate amount of time for response and complete any additional development resulting from the Veteran's response.

3. Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examination must include all testing deemed necessary by the examiner, to include audiological testing and a speech recognition test using the Maryland CNC test.  The examiner should report all reported manifestations related to the Veteran's service-connected bilateral hearing loss.  All pertinent symptomatology and findings must be reported in detail.  The examiner should specifically comment on how and to what extent the Veteran's bilateral hearing loss impairs him socially and occupationally.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

4. After completion of the above, review the expanded record, including the evidence entered since the most recent supplemental statement of the case, and determine whether a higher initial rating may be granted.  If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



